           Case 1:15-cv-07109-ALC Document 311 Filed 09/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                        09/01/2021
SOUTHERN DISTRICT OF NEW YORK

 LOPEZ CATZIN, individually and on behalf of
 others similarly situated, ET AL.,

                                  Plaintiffs,
                                                             15-CV-7109 (ALC)
                      -against-
                                                             ORDER
 THANK YOU & GOOD LUCK CORP.,
 ET AL,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         The parties are hereby ORDERED to file a joint status report by no later than September

8, 2021.

SO ORDERED.

Dated:          September 1, 2021
                New York, New York

                                                     __________________________________
                                                           ANDREW L. CARTER, JR.
                                                           United States District Judge
